Citation Nr: 0524137	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-22 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri.


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran requested that he be afforded a Travel Board 
hearing at the time he submitted his substantive appeal in 
July 2003.  The veteran was informed in August 2003 that his 
name had been placed on the list of persons waiting for a 
Travel Board hearing.  The veteran submitted a statement in 
September 2003 wherein he elected to have a hearing before 
the Decision Review Officer (DRO).  The veteran was scheduled 
for a hearing with the DRO in October 2003.  The veteran 
contacted the RO and asked that his hearing be rescheduled.  
The hearing was eventually rescheduled twice, at the 
veteran's request, with the latest hearing date scheduled in 
January 2004.  The veteran failed to appear at the hearing 
scheduled in January 2004 and the RO contacted him, at which 
time the veteran informed the RO that he no longer desired a 
hearing.  38 C.F.R. § 20.704(e) (2004).

The veteran's case was remanded to the RO for additional 
development in January 2005.  The case is again before the 
Board for appellate review.


FINDINGS OF FACT

The veteran's diabetes mellitus has been manifested by a need 
for daily insulin, and a restricted diet.  Although he avoids 
strenuous activity, his activities have not required 
regulation.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met at any time since the 
grant of service connection.  38 U.S.C.A. §§ 1110, 5107 
(West. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.119, 
Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from November 1964 to 
November 1967.
He served in the Republic of Vietnam from April 1966 to April 
1967.  He asserts that his diabetes is more severely 
disabling than contemplated by the 20 percent rating.  

Treatment reports from Barnes Hospital dated from July 1982 
to August 1982 reflect that the veteran was diagnosed with 
diabetic ketoacidosis in July 1982.

Associated with the claims file are treatment reports from 
Perry County Memorial Hospital dated from December 1979 to 
December 2002.  In December 1979 the veteran was placed on a 
2000 calorie diabetic diet.  In August 1995 the veteran was 
diagnosed with diabetic ketoacidosis secondary to 
pharyngitis.  In January 1998 the veteran was diagnosed with 
an insulin reaction.  

VA outpatient treatment reports dated from July 2001 to 
February 2003 reflect that the veteran was being treated for 
his diabetes mellitus with insulin twice daily, an 1800 
calorie a day diabetic diet, a low fat diet, regular 
exercise, and weight control.  

Private treatment reports from Jackson Medical Center dated 
from May 2002 to July 2002 reference the fact that the 
veteran's diabetes was stable.

The veteran was afforded a VA examination in April 2005.  The 
veteran reported that he had infrequent episodes of 
ketoacidosis and hypoglycemic reactions one to two times per 
month.  He reported that he had no hospitalizations for the 
ketoacidosis or the hypoglycemic reactions.  He reported that 
he was on a 2300 calorie diabetic diet.  He reported a four 
pound weight loss in the last year.  He stated that he 
avoided strenuous activity because it caused his blood sugar 
to drop, particularly at night.  He reported that he was 
treated with insulin twice daily and that he saw his diabetic 
care provider every year.  His blood pressure was noted to be 
elevated.  He was diagnosed with insulin dependent diabetes 
type II and hypertension.  The examiner opined that there was 
no evidence of diabetic neuropathy and therefore the 
veteran's hypertension was not related to his diabetes.  He 
noted that the veteran took insulin, was on a restricted diet 
and avoided strenuous activity to prevent hypoglycemic 
reactions.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  The veteran's claim for a higher evaluation for 
his diabetes mellitus is an original claim that was placed in 
appellate status by a notice of disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected diabetes mellitus is rated 20 
percent disabling under Diagnostic Code 7931.  38 C.F.R. § 
4.119.  The veteran has been assigned a 20 percent rating 
since July 9, 2001.  

In this case, the veteran's diabetes mellitus does require 
insulin and a restricted diet.  It has been noted that he 
avoids strenuous activity to prevent hypoglycemic reactions.  
However, the veteran was prescribed regular exercise 
according to his VA outpatient treatment reports as part of 
his treatment for his diabetes mellitus.  There is no 
objective evidence of record to indicate that there is any 
regulation of his activities prescribed because of his 
diabetes mellitus.  The veteran was noted to have infrequent 
episodes of ketoacidosis and hypoglycemic reactions one to 
two times per month which did not require hospitalization or 
visits to a care provider.  The VA outpatient treatment 
records and private records from Jackson Medical Center show 
that the veteran has maintained an essentially steady status 
in regard to his diabetes mellitus.  

In summary, while the veteran is required to use insulin, and 
has been shown to be on a restricted diet, he has not 
required regulation of his activities at any time during the 
pendency of his claim.  Consequently, the next higher 
schedular rating of 40 percent for diabetes mellitus is not 
warranted.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher rating for service-connected diabetes 
mellitus.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
veteran filed his claim for service connection in December 
2001.  The necessary information to complete his application 
for benefits is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
assist by way of providing notice.

The RO originally wrote to the veteran in June 2002 and 
provided him notice of what evidence he should submit and 
what evidence VA was responsible for in developing his claim.  
The veteran was advised as to the best type of evidence to 
submit to support his contentions.  He was informed of the 
elements to satisfy in order to establish a higher rating.  

The RO again wrote to the veteran in February 2005.  The RO 
informed the veteran of the evidence that was required to 
substantiate his claim.  He was informed of the evidence of 
record.  He was further informed that he needed to have 
evidence that his service-connected disability had worsened.  
The RO provided additional notice of what actions would be 
taken to assist the veteran and what he needed to do in the 
development of his claim.  He was asked to identify pertinent 
sources of information or evidence that could be obtained to 
support his contentions.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has been told 
what was required of him and what VA would do.  It is also 
clear that he was made to understand that he should submit 
any pertinent evidence in his possession.  This was implicit 
in the various correspondence.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. § 
3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  (Although the entire notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained by VA in regard to the issue decided.  

The veteran has been afforded a VA examination.  VA 
outpatient treatment records and private treatment records 
were obtained and associated with the claims file.  The 
veteran has not identified any outstanding pertinent 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to an initial disability rating greater than 20 
percent for diabetes mellitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


